19-10926-tmd Doc#155-1 Filed 10/30/19 Entered 10/30/19 16:20:43 Proposed Order Pg 1
                                       of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

                                                  §
  IN RE:
                                                  §     CHAPTER 7
                                                  §
  ORLY GENGER,
                                                  §     CASE NO. 19-10926-TMD
                                                  §
           Debtor.
                                                  §

           ORDER DENYING JUDGMENT CREDITOR SAGI GENGER’S
       MOTION TO DISMISS BANKRUPTCY CASE OR, ALTERNATIVELY, TO
     TRANSFER VENUE, AND MEMORANDUM OF LAW IN SUPPORT [ECF NO. 32]

           Came on to be considered Judgment Creditor Sagi Genger’s Motion to Dismiss

  Bankruptcy Case or, Alternatively, to Transfer Venue, and Memorandum of Law in Support (the

  “Motion”) [ECF NO. 32]. The Court finds that the Motion is not well taken and should be

  DENIED.

           IT IS SO ORDERED.

                                             ###


  4823-3150-1739.1                            1
19-10926-tmd Doc#155-1 Filed 10/30/19 Entered 10/30/19 16:20:43 Proposed Order Pg 2
                                       of 2



  Prepared and submitted by:

  DYKEMA GOSSETT PLLC

  Deborah D. Williamson
  State Bar No. 21617500
  dwilliamson@dykema.com
  Danielle N. Rushing
  State Bar No. 24086961
  drushing@dykema.com
  112 East Pecan Street, Suite 1800
  San Antonio, Texas 78205
  Telephone: (210) 554-5500
  Facsimile: (210) 226-8395

  and

  Aaron M. Kaufman
  State Bar No. 24060067
  akaufman@dykema.com
  Comerica Bank Tower
  1717 Main Street, Suite 4200
  Dallas, Texas 75201
  Telephone: (214) 462-6400
  Facsimile: (214) 462-6401

  ATTORNEYS FOR ARIE GENGER




  4823-3150-1739.1                       2
